DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
Claim 16 20th line “the neural network model” has no antecedent basis. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 9 and dependent claims: “an input unit”, “an extraction unit”, and “a prediction unit”; claim 10 and dependent claims: “a divider” and “an obtaining unit”; claim 13: “an illumination color removing unit” and “a recognition unit”; claim 14: “an exposure amount adjusting unit”; claim 15: “an illumination color changing unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claims 6-8 and 13-15 seem to be independent claims, but are dependent upon respective parent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US Patent 10,665,011 B1, hereafter Sunkavalli), in view of Hu et al. (Hu Y., et al., “FC4: Fully Convolutional Color Constancy With Confidence-Weighted Pooling”, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 4085-4094, hereafter Hu). 
As per claim 1, Sunkavalli teaches the invention substantially as claimed including a method (ABSTRACT) for performing illumination color prediction on an image in a neural network model, comprising: 
inputting an image to the neural network model (FIG. 4C #480 and  #406); 

predicting an illumination color of the image according to the global feature of the image and the local feature of the image
 (FIG. 4C “GLOBAL FEATYRE Vector 486” and “LOCAL FEATURE VECTOR 487”; The local feature represents feature in one or more image patches. For example, FIG. 4C #482 represents a patch of image 480. Sunkavalli then combines the global feature vector 486 and the local feature vector 487 to form a combined feature vector and predicts localized-lighting-spherical-harmonic coefficients 490, which indicate lighting conditions for a designated position within the digital scene 480. See col. 25 line 42-col. 26 line 54 for description. The localized-lighting-spherical-harmonic coefficients 490 indicate reflect lighting, shading, or appropriate color hues (col. 13 lines 17-20; col. 26 lines 63-67). Sunkavalli further teaches that a plurality of patches can be extracted from an input image (FIG. 6 #606a-606c; col. 34 line 3-19). Since the local feature includes feature from a plurality of image patches within the input image, it represents a statistical rule-based illumination color feature of the input image).
 Sunkavalli’s global feature includes local feature within the entire input image (FIG. 4C #485). The local feature represents interested patches within the entire input image (e.g. FIG. 4C #481). Sunkavalli, however, does not teach a semantic-based illumination color feature.
Hu in the same field of endeavor discloses a method for predicting illumination  color in an image. Hu presents a fully convolutional network architecture in which patches throughout an image can carry different confidence weights according to the 
 
Taking the combined teachings of Sunkavalli and Hu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider replacing Sunkavalli’s global feature with Hu’s semantic-based feature in order to discriminate different regions and further improve illumination color prediction accuracy. 

As per claim 8, dependent upon claim 1,  Sunkavalli in view of Hu teaches predicting an illumination color of an image based on the method according to claim 1 (see rejections applied to claim 1); and changing the predicted illumination color to other different illumination color to obtain an image after the illumination color is changed (Hu: page 4087 para. “Problem formulation” following section “3. Fully Convolutional Color Constancy” describing removing the predicted illumination color and replacing the normalized illumination color with a canonical light source color, usually pure white).



Claim 15, dependent upon claim 9, is rejected as applied to claim 8 above.

Claim 16, an independent medium claim, is rejected as applied to method claim 1 above. 

Claims 2, 5, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US Patent 10,665,011 B1, hereafter Sunkavalli), in view of Hu et al. (Hu Y., et al., “FC4: Fully Convolutional Color Constancy With Confidence-Weighted Pooling”, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 4085-4094, hereafter Hu), as applied above to claims 1, 9 and 16 respectively, and further in view of Lee et al. (US Publication 2020/0152316 A1, hereafter Lee).
As per claim 2, dependent upon claim 1, Sunkavalli in view of Hu teaches:
dividing a plurality of pixel blocks from a feature map of the image (Sunkavalli FIG. 4C #485; FIG. 6 #606a-606c); and
obtaining the statistical rule-based illumination color feature of the image by integrating the divided pixel blocks (See rejections applied to claim 1. Extracting a local feature vector from a plurality of patches involves using pixel values of all patches of the plurality of patches).

Lee discloses a method for annotating a medical slice image by extracting patches and sampling patches (FIG. 4; para. [0119]-[0122]). Lee discloses that patches can be generated in an equally dividing manner (para. [0121]), or generated by randomly dividing the entire area of the medical slide image (para. [0122]).
Taking the combined teachings of Sunkavalli, Hu and Lee as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider dividing image patches randomly in order to improve robustness of the illumination prediction algorithm.  

As per claim 5, dependent upon claim 2, Sunkavalli in view of Hu and Lee teaches pixel points between a plurality of the divided pixel blocks do not overlap at all, or there are partially or completely overlapped pixel blocks (Lee FIG. 16-17).

Claim 10, dependent upon claim 9, is rejected as applied to claim 2 above.

Claim 17, dependent upon claim 16, is rejected as applied to claim 2 above.

Claim 20, dependent upon claim 17, is rejected as applied to claim 5 above.

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US Patent 10,665,011 B1, hereafter Sunkavalli), in view of Hu et .
As per claim 3, dependent upon claim 2, Sunkavalli in view of Hu and Lee does not teach the recited limitations.
Iisaku teaches integrating data items by obtaining an integrated pixel block by adding or multiplying or averaging pixel values of pixel points of the divided pixel blocks at a same position (para. [0089]).
Taking the combined teachings of Sunkavalli, Hu, Lee and Iisaku as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider integrating data as performed by Iisaku in order to produce integrated data information with reduced dimensions.  

Claim 11, dependent upon claim 10, is rejected as applied to claim 3 above.

Claim 18, dependent upon claim 17, is rejected as applied to claim 3 above.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US Patent 10,665,011 B1, hereafter Sunkavalli), in view of Hu et al. (Hu Y., et al., “FC4: Fully Convolutional Color Constancy With Confidence-Weighted Pooling”, Proceedings of the IEEE Conference on Computer Vision and Pattern .
As per claim 4, dependent upon claim 2, Sunkavalli in view of Hu and Lee does not teach the recited limitations.
RAPAPORT teaches calculating a sum of areas of saturated regions and a ratio of the sum of saturated areas to total patch areas, and selecting the candidate reference image as the reference image when the ratio is less than or equal to a parameter value (para. [0023]). 
Taking the combined teachings of Sunkavalli, Hu, Lee and RAPAPORT as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider selecting total block area as performed by RAPAPORT in in order to select the area of interest. 

Claim 12, dependent upon claim 10, is rejected as applied to claim 4 above.

Claim 19, dependent upon claim 17, is rejected as applied to claim 4 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US Patent 10,665,011 B1, hereafter Sunkavalli), in view of Hu et al. (Hu Y., et al., “FC4: Fully Convolutional Color Constancy With Confidence-Weighted Pooling”, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 4085-4094, hereafter Hu), as applied above to claims 1 .
As per claim 6, dependent upon claim 1, Sunkavalli in view of Hu teaches:
predicting an illumination color of an image based on the method according to claim 1 (see rejections applied to claim 1); and
removing the predicted illumination color from the image (Hu: page 4087 para. “Problem formulation” following section “3. Fully Convolutional Color Constancy” describing removing the predicted illumination color).
Sunkavalli in view of Hu does not further teaches performing a target recognition on the image from which the illumination color is removed .
Kim is evidenced that recognizing a face from an image from which the illumination color is removed is well-known and practiced (para. [0067]).

Taking the combined teachings of Sunkavalli, Hu and Kim as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing a target recognition on the image from which the illumination color is removed as performed by Kim in order to reduce the influence of abnormal lighting conditions. 

Claim 13, dependent upon claim 9, is rejected as applied to claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US Patent 10,665,011 B1, hereafter Sunkavalli), in view of Hu et al. . 
As per claim 7, dependent upon claim 1, Sunkavalli in view of Hu teaches a method for predicting an illumination color of an image (see rejections applied to claim 1), but does not teaches the rest limitations.
Hamada teaches that capturing an image in real time in a viewfinder is well-known and practiced (FIG. 3; para. [0044]). Hamada further teaches white balance adjustment on the image based on an estimated auto white balance (AWB) evaluation value, and exposure adjustment based on a calculated auto exposure (AE) evaluation value (para. [0066]). The feature of adjusting an exposure amount of capturing according to an illumination color is not apparently available.
Tian is evidenced that an exposure can be compensated (adjusted) based on illumination or light (para. [0047]).
Taking the combined teachings of Sunkavalli, Hu, Hamada and Tian as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider collecting an image, and automatically adjusting exposure based on predicted illumination as performed by Hamada and Tian respectively in order to adjust exposure during image capturing in real time.  



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.